Citation Nr: 1015842	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals from rheumatic fever, left knee 
disability, previously rated as synovitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in July 2009 for 
further evidentiary and procedural development.  The Veteran 
was sent an additional VCAA notice letter in August 2009 and 
afforded a VA examination in January 2010.

As a matter of history, it is noted that in an August 1952 
rating decision, the RO originally rated the Veteran's 
service-connected left knee disability as synovitis of the 
left knee and assigned a noncompensable rating effective from 
April 11, 1951.  

By way of a February 1958 rating decision, the RO amended the 
August 1952 rating decision and rated the Veteran's service-
connected left knee disability as it appears on the cover of 
this decision effective from December 7, 1957.  

Additionally, the Veteran's disability rating is protected by 
law pursuant to 38 C.F.R. § 3.951(b).

In a June 2009 private medical record of Dr. RC, the Veteran 
reported complaints of back and hip pain, which was 
attributed to the Veteran's service-connected knee disability 
by Dr. RC.  Therefore, the claims of entitlement to service 
connection for a back and left hip disability, to include as 
secondary to service-connected residuals from rheumatic 
fever, left knee disability, are REFERRED to the RO for the 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of rheumatic 
fever, left knee disability, are not manifested by symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.

2.  The Veteran's left knee flexion is 0 to 60 degrees. 

3.  The Veteran's left knee extension is normal at 0 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals from rheumatic fever, left knee disability, 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.10, 4.20, 4.31, 4.71a, Diagnostic Codes 6309, 5002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA), as amended, 
and implementing regulations impose obligations on VA to 
provide Veterans with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

For the Veteran's increased rating claim, under the VCAA, VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the Veteran is 
expected to provide; and (4) must request that the Veteran 
provide any evidence in his possession that pertains to the 
claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the Veteran that, to 
substantiate such a claim: (1) the Veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life; (2) if the diagnostic code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran; (3) the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in 
December 2006, August 2009, and December 2009. These letters 
told the Veteran that he could substantiate the claim with 
evidence that the disability had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  

The December 2006, August 2009, and December 2009 letters 
further provided notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disability under consideration, in accordance with 
Dingess.  The letters told him that he could substantiate the 
claim with evidence of the impact of his disability on 
employment, provided examples of evidence that could 
substantiate the claim, and provided all elements of the 
notice required by Vazquez-Flores. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a Veteran submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran, nonetheless, received 
this notice in the December 2006, August 2009, and December 
2009 letters.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a Veteran obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from VA and private treatment and 
examination providers.  Additionally, the Veteran was 
afforded an adequate VA examination in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

The Merits of the Claim

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

A Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the Veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Background

In December 2006, the Veteran had a VA examination, reporting 
his left knee condition was becoming progressively worse and 
he was treating it with medication.   The Veteran stated he 
did not use assistive aids for walking.  The examiner noted 
there were constitutional symptoms of arthritis manifested by 
weakness.  There were no incapacitating episodes of arthritis 
and no functional limitations on standing.  The examiner 
noted there were functional limitations on walking, the 
Veteran reported he was unable to walk more than a few yards.  

Upon examination, there was no deformity, giving way, 
instability, stiffness, no episodes of dislocation or 
subluxation, no locking episodes, no effusion and no flare-
ups or inflammation of joint disease.  The Veteran did report 
pain and weakness of the left knee.  The examiner stated the 
Veteran had an antalgic gait and there was no evidence of 
abnormal weight bearing.  

Range of motion studies indicated 0 to 90 degrees flexion, 
with no pain and no additional loss of motion on repetitive 
use.   The examiner noted there was crepitus and weakness of 
the left knee with grinding and patellar abnormality.  The 
examiner diagnosed the Veteran with left knee pain due to 
synovitis, rheumatic fever, and degenerative joint disease of 
the patella.  The examiner noted that there would be 
significant effects on the Veteran's occupational activity to 
include decreased mobility and decreased strength of the 
lower extremity.  X-ray studies of the left knee showed 
degenerative changes and spurs on the patella.

A May 2009 magnetic resonance imaging (MRI) study performed 
at the request of a private physician, Dr. RC, indicated the 
Veteran had widespread soft tissue and subcutaneous edema of 
uncertain etiology.  Small joint effusion and mild 
chondromalacia patella was indicated as well as meniscal 
degeneration without a discrete tear.  There was a prominent 
area of decreased signal intensity along the posterior aspect 
of the distal femur; this finding was nonspecific, however 
likely represented myositis ossificans.

In July 2009 private treatment records, Dr. WB noted the 
Veteran reported knee pain, left greater than right, with 
consistent symptoms.  He had an intermittent limp and 
increased walking activities increased his discomfort.  The 
Veteran also reported a slight change in his gait, "a bit" 
heavy at this point.  Dr. WB noted there was no effusion, 
there was some stiffness with flexion only to about 115 or 
110 degrees, but nearly full extension.  There was reasonable 
alignment and stability.  There was no leg-length 
discrepancy, deformity or crepitation.  

In August 2009 VA treatment records, the Veteran complained 
of left knee pain for years.  He reported stiffness, 
occasional swelling, and admitted to occasional buckling of 
the knee with two recent falls.  He used a cane as an 
assistance device.  The examiner noted the left knee had 
reduced range of motion and minimal tenderness.  The examiner 
stated the Veteran had knee pain which significantly impaired 
his daily activities and routine.   

In December 2009 private treatment records of Dr. RC 
diagnosing the Veteran with left knee pain, the Veteran 
stated that his left knee was still bothersome occasionally, 
with swelling giving him some pain.  

In January 2010, the Veteran was afforded a VA examination. 
The Veteran reported that his left knee had gotten 
progressively worse and that he took Tylenol for pain.  The 
examiner noted there was no deformity, giving way, 
incoordination, instability, episodes of dislocation or 
subluxation, locking episodes, effusions, or flare-ups of 
joint disease.  There was pain, stiffness, weakness, and 
decreased speed of joint motion.  The examiner noted there 
were no incapacitating episodes of arthritis.  The Veteran 
reported he was unable to stand for more than a few minutes 
and unable to walk more than a few yards, using a cane as an 
assistive device.  

The examiner stated the Veteran's gait was antalgic with poor 
propulsion.  Upon examination, there was tenderness with 
abnormal motion, crepitation, and grinding.  There was no 
mass behind the knee, no clicks or snaps, no instability, and 
no patellar or meniscus abnormality.  Range of motion 
measurement with active motion was flexion 0 to 60 degrees, 
knee extension was normal at 0 degrees.  There was no 
objective evidence of pain with active motion and no 
objective evidence of pain following repetitive motion and no 
additional limitation after three repetitions of range of 
motion.  The examiner stated there was no joint ankylosis.  

X-ray studies were compared with previous studies conducted 
in January 2008.  The examiner stated there were minimal 
degenerative changes at the patellofemoral articulation.  The 
other joint spaces were unremarkable.  There was 
chondrocalcinosis (defined as "the presence of calcium 
salts, especially calcium pyrophosphate, in the cartilaginous 
structures of one or more joints." Dorland's Illustrated 
Medical Dictionary 355 (30th ed. 1994) and what appeared to 
be periosteal calcifications/new bone formation posterior to 
the distal femur, unchanged not only from January 2008 but 
from December 2006.  The lack of change suggested that it was 
secondary to a nonaggressive, benign etiology.  Other than 
for the chondrocalcinosis, there was no significant interval 
change from the previous examination of December 2006.  

The examiner noted the Veteran had retired 20 years ago.  The 
examiner diagnosed the Veteran with arthritis and 
chondrocalcinosis of the left knee. The impact on 
occupational activities included decreased mobility and pain.  
The effects on usual daily activities included mild effects 
on chores, shopping, recreation; moderate effects on exercise 
and sports, and no effects on feeding, bathing, dressing, 
toileting and grooming.  The examiner stated the Veteran's 
knee condition prevented him from driving.  The examiner 
concluded the left knee condition was associated to his 
service in the Navy and was at least as likely as not caused 
by or a result of service activity.  The examiner stated the 
frequency of visits and description of the knee joint 
clinical findings suggested a severe condition.

In letters received by the Appeals Management Center in 
February 2010, the Veteran's wife, grandson and his wife 
stated the Veteran's inability to walk without a cane had 
increased and he experienced discomfort and pain in his knee.

Analysis

As was described in the Introduction, the Veteran was granted 
service connection for residuals from rheumatic fever, left 
knee disability, previously rated as synovitis of the left 
knee.  The Veteran is currently evaluated with a 30 percent 
disability evaluation under Diagnostic Codes 6309-5002, and 
he contends that his condition has increased in severity.

The criteria for rating rheumatic fever are set forth at 38 
C.F.R. § 4.88b, Diagnostic Code 6309 (2009). A 100 percent 
evaluation is provided for rheumatic fever as an active 
disease. Thereafter, the disease is to be rated for residuals 
under the appropriate system. 38 C.F.R. § 4.88b, Diagnostic 
Code 6309.

Diagnostic Code 5002 provides that rheumatoid (atrophic) 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned. Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis; 40 
percent for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year; 60 percent for symptoms that are less than 
criteria for 100 percent rating, but with weight loss and 
anemia, that are productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods; and a 
100 percent rating for constitutional manifestations 
associated with active joint involvement that is totally 
incapacitating.

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved. Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion. 

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Such ratings of chronic residuals 
under Diagnostic Code 5002 are to be combined, not added. 38 
C.F.R. § 4.71a.

Initially, the Board notes the medical evidence does not show 
that the Veteran's rheumatic fever is active. Hence, a rating 
under Diagnostic Code 6309 is not warranted.

Additionally, the Board notes that no medical evidence 
associated with the claims file indicates that the Veteran's 
arthritis of the left knee is classified as an active 
process.  There is no evidence associated with the file that 
indicates symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  In 
his December 2006 and January 2010 VA examinations, the 
Veteran denied any incapacitating episodes involving 
arthritis or a disability of the left knee.

As to the Veteran's limitation of motion, there is no 
evidence of ankylosis of the knee, therefore an increased 
evaluation under Diagnostic Code 5256 in this matter is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Limitation of flexion of the leg is rated under Diagnostic 
Code 5260. Under that code, a noncompensable rating is 
assigned for flexion limited to 60 degrees. A 10 percent 
rating is assigned for flexion limited to 45 degrees. A 20 
percent rating is assigned for flexion limited to 30 degrees, 
and a 30 percent rating is assigned for flexion limited to 15 
degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg is rated under Diagnostic 
Code 5261. Under that code, a noncompensable rating is 
assigned for extension limited to 5 degrees. A 10 percent 
rating is assigned for extension limited to 10 degrees. A 20 
percent rating is assigned for extension limited to 15 
degrees. A 30 percent rating is assigned for extension 
limited to 20 degrees. A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 50 percent rating is 
assigned for extension limited to 45 degrees. See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).

Normal range of motion for the knee is flexion of the leg 
from 0 to 140 degrees and extension of the leg from 140 to 0 
degrees. See 38 C.F.R. § 4.71, Plate II (2009).

In his January 2010 VA examination, the Veteran's range of 
motion for the left knee was flexion 0 to 60 degrees, knee 
extension was normal at 0 degrees.  There was no objective 
evidence of pain with active motion.  There was no objective 
evidence of pain following repetitive motion and no 
additional limitation of motion after three repetitions.  A 
30 percent disability evaluation is assigned under Diagnostic 
Code 5260 when flexion is limited to 15 degrees, the maximum 
evaluation allowed by law under Diagnostic Code 5260.  Here, 
however, the Veteran had flexion to 60 degrees, therefore an 
increased disability evaluation under Diagnostic Code 5260 is 
not warranted.  

Further, under Diagnostic Code 5261, a disability rating is 
assigned for extension limited to 45 degrees.  The January 
2010 VA examiner stated the Veteran's knee extension was 
normal at 0 degrees.  Therefore, an increased disability 
evaluation is not warranted under Diagnostic Code 5261.

The Board considered the application of other Diagnostic 
Codes in this matter.  There is no indication of slight 
recurrent subluxation or lateral instability as required 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and no evidence 
of dislocated semilunar cartilage, as required under 38 
C.F.R. § 4.71a, Diagnostic Code 5258. There is no evidence of 
removal of semilunar cartilage as required under Diagnostic 
Code 5259, and no evidence of genu recurvatum as required 
under Diagnostic Code 5263.  In this case, chronic pain was 
reported in the left knee. No muscle atrophy has been 
demonstrated in the left leg. There is no clinical evidence 
of any muscle spasm. An evaluation under Diagnostic Code 5262 
is not warranted in this matter as there is no evidence of 
malunion of the tibia and fibula. 

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above. Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the Veteran's complaints of pain 
and stiffness, it is noted that the 30 percent rating for the 
left knee best represents the level of current disability. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As the criteria for a rating in excess of 30 percent have not 
been met with respect to the Veteran's left knee, the 
Veteran's claim is denied.

Extra-Schedular

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. 

The record reflects that the Veteran has not required 
frequent hospitalizations for his service-connected 
disabilities and that the manifestations of the disabilities 
are not in excess of those contemplated by the schedular 
criteria. In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation. 

Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).




Total Rating Based on Individual Unemployability

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted as there is 
no evidence or contention that the Veteran is unemployable.  
The Veteran reports that he is currently retired.  Hence, 
TDIU would not be for consideration.  VAOPGCPREC 6-99; 64 
Fed. Reg. 52,375 (1999).


ORDER

An increased evaluation for service-connected residuals from 
rheumatic fever, left knee disability, previously rated as 
synovitis of the left knee, currently evaluated as 30 percent 
disabling, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


